PER CURIAM:
The district court dismissed the complaint in this case on the ground that plaintiffs claims could and should have been brought in an action previously litigated to final judgment and were therefore barred by the doctrine of res judicata. The previous litigation was then on appeal to this court. See Ron Shepherd Insurance, Inc. v. Shields, 882 P.2d 650 (Utah 1994). We reversed the judgment in that case and remanded for further proceedings.
The basis for the lower court’s finding of res judicata having been eliminated, we set aside the judgment appealed and remand the case for further proceedings. Sandy City v. Salt Lake County, 827 P.2d 227, 230-31 (Utah 1992). The trial court’s judgment is reversed.